Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Shioiri et al. (US 2009/0105020, hereafter “Shioirir”) is considered the closest prior art.
Shioiri discloses a pressure control apparatus comprising: a body having a flow channel through which a fluid passes, a columnar spool hole connected to the flow channel, and an opening portion penetrating a wall portion which demarcates the spool hole; a spool valve that is disposed displaceably along an axial direction in the spool hole and opens and closes the flow channel; a plate-shaped retainer disposed at one end side of the spool valve in the axial direction in the spool hole; and an elastic member that is disposed between the spool valve in the spool hole and the retainer, presses the spool valve toward another end side in the axial direction, and presses the retainer toward the one end side in the axial direction; wherein the retainer has a wide portion that functions as a spring seat with which one end portion of the elastic member in the axial direction comes into contact and at least one narrow portion that extends from the wide portion in a first orthogonal direction orthogonal to the axial direction and has a width narrower than a width of the wide portion, and wherein the opening portion has a first opening portion that has an opening width in a second orthogonal direction orthogonal to the axial direction being wider than the width of the wide portion and allows the retainer to pass through, and a second opening portion that is connected to the first opening portion at one end side in the axial direction, the second opening portion has an opening width in the second orthogonal direction being narrower than the width of the wide portion, and inhibits the retainer from passing through.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL J GRAY/Examiner, Art Unit 3753